After careful review of the record in this case I feel satisfied that the Master's report is right and should have been confirmed.
The evidence, to my mind, is overwhelming that during the period of slavery, Jerry Carter and the woman, Chaney, sustained the relation of husband and wife morally, and that while this relation subsisted, Jerry maintained illicit relations with the woman, Dolly, the fruit of which were the intestate, Ella Easley, and her five brothers and sisters, through whom the plaintiffs claim. There is not a particle of evidence tending to show that there was any pretense of marriage between Jerry and Dolly until after the death of his first wife, Chaney. Even the leading plaintiff, Yancey Carter, son of Jerry and Dolly, and brother of Ella, testifies to the marriage relations of Jerry and Chaney and *Page 511 
to the marriage after Chaney's death of Jerry and his own mother, Dolly. The children, Ella, Fanny, and John were older than Yancey, and if his birth occurred during the lifetime of Chaney, and while she was the reputed wife of Jerry, their births, preceding his, occurred during the same period.
Furthermore, respectable white witnesses testified to the fact that Jerry and Chaney were husband and wife; that they lived together in a house that was built off nearly a quarter of a mile from the old Jacobs' house, where Dolly lived, and that at that time there were several of these children of Jerry and Dolly around there — Ella, being the oldest of them, was necessarily among that number.
If, therefore, the intestate was the illegitimate child of her father, notwithstanding the Act of 1865 (13 Stat. at Large, p. 291), making her the legitimate child of her mother, she bore the same relation to her brothers and sisters, who were actually of the full blood as if each had had a different father, for each one, so far as the father is concerned, is nullius filius or filia. She then bore the same relation to the first of the two children, Janie and Hettie, begotten by white men, as to her full brothers and sisters, children of Jerry and Dolly, namely, of the half blood. The authorities cited by the very able Master are clear to the point.
MR. JUSTICE MARION concurs.